Exhibit 10.1

   

   

Consent to Repayment of Subordinated Debt

   

This Consent to Repayment of Subordinated Debt (this “Agreement”) is entered
into as of July 31, 2013, among Ashutosh Roy (“Creditor”), Comerica Bank
(“Bank”) and eGAIN CORPORATION, a Delaware corporation, formerly known as eGain
Communications Corporation (“Borrower”).

RECITALS

WHEREAS, Borrower is indebted to Creditor under certain documents, instruments
and agreements executed in connection with the financing arrangements among
Creditor and Borrower (collectively, the “Debt Documents”).

WHEREAS, Creditor executed a Subordination Agreement in favor of Bank dated as
of June 27, 2011 (the “Subordination Agreement”).

WHEREAS, Borrower desires to payoff any and all liabilities, indebtedness and
obligations of Borrower to Creditor (all such obligations together with all
expenses and fees called for by the Debt Documents are referred to collectively
as the “Liabilities”).  

WHEREAS, Creditor and Borrower have requested that Bank consent to the payoff of
the Liabilities.

NOW THEREFORE, the parties agree as follows:  

 

1.

Creditor acknowledges and agrees that the “Total Payoff Amount” of all
Liabilities through July 31, 2013, is $2,915,655.38.

 

2.

Bank hereby consents to the payment by Borrower to Creditor in the amount of the
Total Payoff Amount.

 

3.

Creditor agrees that, upon its receipt of the Total Payoff Amount, in
immediately available funds, and without any further conditions or
qualifications, (a) any and all Liabilities shall terminate and Borrower shall
have no further Liabilities to Creditor, and the Debt Documents shall
automatically terminate and be of no further force and effect and (b) all
security interests, mortgages and liens, if any, which Creditor may have on any
of Borrower’s assets, including, but not limited to, any personal property and
real property, shall be deemed released and terminated and of no further force
and effect. Upon Creditor’s receipt of the Total Payoff Amount (which may be
confirmed by a “fed reference number” with respect to the wiring of the Total
Payoff Amount), Creditor authorizes Borrower and/or Borrower’s agents and/or
designees to prepare and file UCC termination statements, mortgage discharges
and/or other necessary documentation terminating the liens, encumbrances,
security interests, mortgages and pledges granted to Creditor by Borrower, if
any, and will deliver to Bank (at the address set forth below Bank’s signature
to this Agreement) all possessory collateral, if any, in Creditor’s possession.
 Upon reasonable request by Borrower and/or Borrower’s counsel or designee, and
at Borrower’s sole expense, Creditor further agrees to duly execute and deliver,
or to cause to be duly executed and delivered, such further documents and/or
instruments as may be necessary or proper, in the reasonable judgment of
Borrower and/or Borrower’s counsel or designee, to confirm or carry out the
termination of all liens, encumbrances, security interests, mortgages and
pledges made or given by Borrower under or in connection with the Liabilities in
favor of Creditor, if any.

 

4.

This Amendment may be executed in two or more counterparts, each of which shall
be deemed an original, but all of which together shall constitute one
instrument.

 

5.

Creditor acknowledges that Bank is relying on this Agreement in connection with
the funding of its loans to Borrower.

[Signatures on following pages]

   

   

       

 

Detroit_1330507_2





--------------------------------------------------------------------------------

   

 

“Creditor”

   

   

   

ASHUTOSH ROY

   

   

   

Signature of Ashutosh Roy

   

   

   

   

   

   

   

   

   

   

   

   

   

   

   

   

   

   

   

   

   

   

   

   

   

   

   

   

   

   

   

   

   

   

   

   

   

   

   

   

   

   

   

   

   

   

   

   

   

   

   

   

[Creditor Signature Page to Consent to Repayment of Subordinated Debt]

   

   

 

Detroit_1330507_2







--------------------------------------------------------------------------------

   

   

 

   

“Bank”

   

   

   

COMERICA BANK

   

   

   

   

   

   

   

By:

   

   

Name:   Jeff Lee

   

Title:     Vice President

   

   

   

   

   

Address:

   

   

   

Comerica Bank

   

226 Airport Parkway, Suite 100

   

San Jose, CA 95110

   

Attn: Jeff D. Lee

   

Phone: (408) 451-8573

   

Fax: (408) 451-8568

   

   

   

   

   

   

   

   

   

   

   

   

   

   

   

   

   

   

   

   

   

   

   

   

   

   

   

   

   

   

   

   

   

   

[Bank Signature Page to Consent to Repayment of Subordinated Debt]

   

   



 

Detroit_1330507_2





--------------------------------------------------------------------------------

   

   

 

   

“Borrower”

   

   

   

eGAIN CORPORATION, a Delaware corporation formerly known as eGain Communications
Corporation

   

   

   

   

   

By:

   

   

   

   

Name:

   

   

   

   

Title:

   

   

   

   

   

   

   

   

   

   

   

   

   

   

   

   

   

   

   

   

   

   

   

   

   

   

   

   

   

   

   

   

   

   

   

   

   

   

   

   

   

   

[Borrower Signature Page to Consent to Repayment of Subordinated Debt]

   

   

       

   

   

               

 

Detroit_1330507_2



--------------------------------------------------------------------------------